J-S03001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: F.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.M.                            :
                                               :
                                               :
                                               :
                                               :   No. 961 WDA 2020

                Appeal from the Order Entered August 17, 2020
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000021-2020


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                                FILED: MARCH 12, 2021

        E.M. (“Mother”) appeals from the August 17, 2020 Order1 of the Court

of Common Pleas of Allegheny County Orphans’ Court, which involuntarily

terminated her parental rights with respect to her son, F.M. (“Child”). Because

the record supports the findings and conclusions of the orphans’ court, we

affirm the Order.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        We glean the following factual and procedural history from the orphans’

court’s Opinion, which is supported by the certified record. In July 2018, Child

was born to Mother and F.G.H. (“Father”).           The hospital staff immediately

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The orphans’ court dated the Order August 6, 2020, but docketed the
Order on August 17, 2020.
J-S03001-21


diagnosed Child with fetal alcohol syndrome (“FAS”) and gastroesophageal

reflux disease (“GERD”) and placed Child in the neo-natal intensive care unit

(“NICU”) due to his medical issues.     Two days later, the hospital alerted

Children, Youth, and Families (“CYF”) that Mother was unable to stay awake

and alert while holding and visiting Child in the NICU. Mother informed CYF

that she drank alcohol during her pregnancy and that she was currently

engaged in a dual diagnosis program at UPMC Western Psychiatric Hospital

(“WPIC”). Mother agreed to submit to a drug and alcohol evaluation through

“POWER,” which yielded the recommendation of an intensive outpatient

treatment program. Mother refused to follow the POWER recommendation.

Accordingly, CYF obtained an Emergency Custody Authorization (“ECA”) prior

to Child’s discharge from the hospital and placed Child in a foster home.

      On September 9, 2018, the court adjudicated Child dependent.          The

orphans’ court issued an Order with objectives that required Mother to (1)

participate in coached parenting; (2) visit Child six times per week; (3)

continue to comply with all necessary treatment pursuant to her dual diagnosis

program; (4) submit to random drug and alcohol screens; and (5) secure

housing.

      On February 5, 2020, CYF filed a Petition for Involuntarily Termination

of Parental Rights (“TPR Petition”) seeking to terminate Mother’s parental

rights to Child. The orphans’ court conducted a hearing on the TPR Petition




                                    -2-
J-S03001-21


on August 6, 2020; Mother failed to appear.2, 3 CYF presented the testimony

of Taylor Wentzel, a visit coach for Project STAR; Krista Boyer, a caseworker

for CYF; and Tess Maloney, senior case manager for placement services at

Auberle. Each testified that Mother continued to drink alcohol and failed to

comply with mental health and alcohol treatment programs as recommended.

CYF also submitted four evaluations performed by Eric Bernstein, Psy.D., a

court-appointed licensed psychologist, into evidence without objection.

       On August 17, 2020, the orphans’ court entered an Order involuntarily

terminating Mother’s parental rights to Child pursuant to 23 Pa.C.S. §

2511(a)(2), (5), (8) and (b).4 Thereafter, Mother filed a timely Notice of

Appeal and Concise Statement of Errors Complained of on Appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

ISSUES ON APPEAL

       Mother now raises the following issues for our review:

       1. Did the [orphans’] court abuse its discretion and/or err as a
          matter of law in granting the petition to involuntarily terminate
          Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),
          (5), and (8)?
____________________________________________


2The Hon. David L. Spurgeon presided over each dependency hearing and the
parental rights termination hearing.

3At the time of the hearing, Child was twenty-five months old and represented
by a single GAL/Counsel. See In re T.S., 648 Pa. 236, 192 A.3d 1080 (Pa.
2018) (allowing child’s counsel to serve as guardian ad litem and legal counsel
where the child is too young to express preferences).

4The orphans’ court also terminated the parental rights of Father. Father is
not a party in this appeal.

                                           -3-
J-S03001-21



        2. Did the [orphans’] court abuse its discretion and/or err as a
           matter of law in concluding that CYF met its burden of proving
           by clear and convincing evidence that termination of Mother’s
           parental rights would best serve the needs and welfare of the
           child pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 6-7.

LEGAL ANALYSIS

    In reviewing cases in which the orphans’ court involuntarily terminated

parental rights, appellate courts must accept the findings of fact and credibility

determinations of the orphans’ court if the record supports them.               In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013).             If the record supports the factual

findings, appellate courts then determine if the orphans’ court made an error

of law or abused its discretion. Id. Where the competent record evidence

supports the court’s findings, we must affirm the orphans’ court decree even

though the record could support an opposite result.               In re Adoption of

Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

    “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004) (citations omitted). Appellate courts defer to the orphans’ court that

often    has   “first-hand   observations   of    the   parties    spanning   multiple

hearings.”     In re T.S.M., supra at 267 (citations and quotation marks

omitted).      Importantly, “[t]he court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

                                       -4-
J-S03001-21


progress and hope for the future. Indeed, we work under statutory and case

law that contemplates only a short period of time . . . in which to complete

the process of either reunification or adoption for a child who has been placed

in foster care.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006) (emphasis in original; citations omitted).

    In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the court to conduct a bifurcated analysis. See 23

Pa.C.S. § 2511(a) and (b). The court first focuses on the conduct of the

parent, and if the party seeking termination presents clear and convincing

evidence that the parent’s conduct meets one of the grounds for termination

set forth in Section 2511(a), then the court will analyze whether termination

of parental rights will meet the needs and welfare of the child, i.e., the best

interests of the child, as provided in Section 2511(b).          The courts must

examine the existence of the child’s bond with the parent, if any, and the

potential effect on the child of severing such bond. In re L.M., 923 A.2d 505,

511 (Pa. Super. 2007). A parent’s basic constitutional right to the custody

and rearing of his child is converted upon the failure to fulfill his parental duties

to provide proper parenting and fulfillment of the child’s potential in a

permanent, healthy, safe environment. In re B.N.M., 856 A.2d 847, 856 (Pa.

Super. 2004) (internal citations omitted).

    While the orphans’ court here found that CYS met its burden of proof

under 23 Pa.C.S. § 2511(a)(2), (5), (8) and (b), we need only agree with its


                                        -5-
J-S03001-21


decision as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm the termination of parental rights. See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

Termination Pursuant to Section 2511(a)(2)

    We first conclude that the court properly exercised its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2). Section

2511(a)(2) provides for termination of parental rights where the petitioner

demonstrates by clear and convincing evidence that “[t]he repeated and

continued incapacity, abuse, neglect or refusal of the parent has caused the

child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P., 47 A.3d 817, 827

(Pa. 2012) (citations omitted).

    The grounds for termination of parental rights under Section 2511(a)(2)

due to parental incapacity are not limited to affirmative misconduct; to the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities. Id.   At a termination hearing, the orphans’ court may

properly reject as untimely or disingenuous a parent’s vow to follow through


                                       -6-
J-S03001-21


on necessary services when the parent failed to co-operate with the agency

or take advantage of available services during dependency proceedings. Id.

at 340.

      Here, Mother argues that CYF failed to present clear and convincing

evidence that she demonstrated a continued incapacity or refusal to perform

parental duties pursuant to Section 2511(a)(2). Mother’s Brief at 19. Mother

avers that she engaged in dual diagnosis treatment and the trial court abused

its discretion when it relied on layperson testimony to conclude that she

continued to abuse alcohol and appeared at visits intoxicated. Id. at 14.

Mother further contends that because the provider cancelled visits when they

suspected that Mother was intoxicated, there was no evidence to demonstrate

whether Mother’s alleged alcohol consumption rendered her incapable of

parenting Child. Id. at 20.

      In its Opinion, the orphans’ court concluded that, due primarily to

Mother’s excessive alcohol use, Child lacked essential parental care for

twenty-four months at the time of the termination hearing. Orphans’ Court

Opinion, filed 10/26/20, at 5-6.     The orphans’ court found that Mother’s

excessive alcohol use was the primary condition that led to Child’s removal

from Mother, and further concluded that Mother is unwilling or unable to make

the necessary progress to remedy this problem and care for Child. Id. The

trial court opined, “Mother’s continued course of conduct using alcohol

interfered with her concept of reality and her ability to parent.” Id. at 8.


                                     -7-
J-S03001-21


      To support its conclusions, the orphans’ court made findings that Mother

was non-compliant with the ongoing recommendation to engage in a higher

level of alcohol treatment, specifically to attend intensive outpatient treatment

on a daily basis. Id. at 6-7. The court found that Mother failed to attend all

requested alcohol screens and routinely tested positive when she did appear.

Id. at 8. Also, the court made findings that Mother failed to believe that Child

had FAS, failed to consent to necessary medical treatments for Child, and

failed to obtain appropriate housing despite referrals from CYS. Id. at 8, 10.

      While Mother participated in visitation with Child and coached parenting,

her alcohol abuse overshadowed her progress. The orphans’ court credited

Ms. Maloney’s testimony that “Mother exhibited a two year cyclical pattern of

visitation that vacillated[] between periods of consistency and appearing for

visits under the influence and would miss the next few scheduled visits.” Id.

at 9. The trial court found that Mother arrived at supervised visitation at least

ten times under the influence of alcohol, brought alcohol to visitation two

times, exhibited unruly and erratic behavior that necessitated police

intervention at visitation on two occasions, and appeared to be intoxicated

when she attended Child’s medical appointment on March 2, 2020. Id.

      Mother participated in court-ordered coached parenting, however, the

trial court found that Mother met her objective with “mixed results.” Id. at

10.   The court found Ms. Wentzel’s testimony to be credible that Mother’s

parenting was appropriate when she was sober; however, on two occasions


                                      -8-
J-S03001-21


Mother attended the coached visitation sessions under the influence of alcohol,

which necessitated their cancellation due to Mother’s inappropriate and hostile

behavior. Id.

      Having reviewed the record, we conclude that it supports the findings of

the orphans’ court that, due to her excessive alcohol consumption, Mother has

not provided Child with the essential parental care, control, and subsistence

necessary for Child’s mental and physical well-being, and that Mother is

unable or unwilling to remedy the causes of her parental incapacity any time

in the near future. Thus, Mother is not entitled to relief.

Termination Pursuant to Section 2511(b)

      We also conclude that, pursuant to Section 2511(b), the court properly

determined that termination of Mother’s parental rights would be in the best

interests of Child. With respect to Section 2511(b), we consider whether

termination of parental rights will best serve Child’s developmental, physical,

and emotional needs and welfare. See In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). “In this context, the court must take into account whether a

bond exists between child and parent, and whether termination would destroy

an existing, necessary and beneficial relationship.” Id.

      It is sufficient for the orphans’ court to rely on the opinions of social

workers and caseworkers when evaluating the impact that termination of

parental rights will have on a child.       Id. The trial court may consider

intangibles, such as the love, comfort, security, and stability the child might


                                      -9-
J-S03001-21


have with the foster parent. See In re N.A.M., 33 A.3d 95, 103 (Pa. Super.

2011). Ultimately, the concern is the needs and welfare of a child. In re

Z.P., supra at 1121.

      In the present case, Mother merely avers that the orphans’ court erred

when it determined that CYF met its burden under Section 2511(b) because

preserving Mother and Child’s relationship “adds value to [Child’s] life.”

Mother’s Brief at 25.

      The orphans’ court concluded that CYF met its burden of proof pursuant

to Section 2511(b), and credited the report of Dr. Bernstein who concluded

that Mother and Child have a familiar and established relationship, but that

Child “enjoys a stronger bond with his foster mother, who consistently

assumes responsibility for his daily needs.”   Orphans’ Ct. Op, at 12.    The

orphans’ court also credited Dr. Bernstein’s explanation that Mother does not

appreciate Child’s special needs:

      Mother does not seem to fully embrace the understanding of the
      relationship between her decision to imbibe alcohol during
      pregnancy and her son’s deficits.      He receives occupational
      therapy and needs assistance with chewing. Consistent with the
      diagnoses of FAS, he may have long-term learning needs and/or
      challenges as well. Mother minimizes others’ concerns about his
      health as excessive and unnecessary. How she will in turn provide
      for her son as he ages and develops, and his needs increase is
      uncertain especially if she does not view him as having serious
      limitations.

Orphans’ Ct. Op. at 14, citing CYF Exhibit 4.4- Bernstein Report- 2/4/20.

Conversely, Dr. Bernstein concluded that foster mother presented as a

“responsible and stable pre-adoptive placement/caregiver for the child.” Id.

                                    - 10 -
J-S03001-21


at 15, citing CYF Exhibit 4.3- Bernstein Report- 10/15/19. The orphans’ court

found Ms. Boyer’s testimony to be credible that there was a visible bond

between Child and foster mother, terminating Mother’s parental rights would

not cause irreparable harm to Child, and termination of parental rights meets

Child’s needs and welfare. Id. Accordingly, the orphans’ court concluded that

severing Child’s bond with Mother would not cause Child “extreme emotional

consequences” and that terminating Mother’s parental rights would be in

Child’s best interest. Id. at 16-17.

    Our review of the record supports the orphans’ court’s findings. We do

not discern an error of law or abuse of discretion with respect to the court’s

conclusion. Thus, we affirm the court’s determination that the involuntary

termination of Mother’s parental rights is in the best interests of Child.

      Order affirmed.

      Judge Murray joins the memorandum.

      Judge Strassburger did not participate.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2021




                                       - 11 -
J-S03001-21




              - 12 -